                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 WILDCAT LICENSING WI LLC,                       )
                                                 )
                        Plaintiff,               )
                                                 )
                 v.                              )   C.A. No. 19-846 (MN) (JLH)
                                                 )
 MAGNA INTERNATIONAL INC., et al.,               )
                                                 )
                        Defendants.              )

                                             ORDER

       WHEREAS, on December 23, 2019, Magistrate Judge Jennifer L. Hall issued a Report and

Recommendation (D.I. 47) in this action, recommending that the Court grant-in-part and deny-in-

part Defendants’ Motion to Dismiss for Patent Invalidity Under 35 U.S.C. § 101 and Failure to

State a Claim Under Rule 12(b)(6) (“the Motion”; D.I. 15); and

       WHEREAS, no party filed objections to the Report and Recommendation pursuant to

72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding no

clear error on the face of the record.

       THEREFORE, IT IS HEREBY ORDERED this 8th day of January 2020 that the Report

and Recommendation is ADOPTED. Defendants’ Motion (D.I. 15) is GRANTED-IN-PART and

DENIED-IN-PART. Consistent with the Recommendation:

               1.      Defendants’ motion to dismiss on the basis that the patents-in-suit are

invalid as directed to unpatentable subject matter under 35 U.S.C. § 101 is DENIED;

               2.      Defendants’ motion pursuant to Rule 12(b)(6) to dismiss the claims of direct

infringement is DENIED;
              3.      Defendants’ motion pursuant to Rule 12(b)(6) to dismiss the claims of

indirect infringement is GRANTED and the claims of indirect infringement in the Complaint are

DISMISSED;

       IT IS FURTHER ORDERED that on or before January 29, 2020, Plaintiff may file an

Amended Complaint to correct the deficiencies in the indirect infringement claims as outlined in

the Report & Recommendation.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                               2
